IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00189-CR
 
Alanda Suzanne Fewins,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 220th District Court
Bosque County, Texas
Trial Court # 00-05-13320-BCCR
 

CONCURRING Opinion TO ORDER
STRIKING BRIEF





 
          This
case again demonstrates the need to revisit the procedure we use in Anders cases.  For an example of an Anders brief which substantially complies with the requirements of Sowels, counsel should look to the
attachment to the concurring opinion in Perryman.  Perryman
v. State, No. 10-02-00279-CR, 2005 Tex. App. LEXIS 2106 (Tex. App.—Waco Mar. 16, 2005, order) (Gray, C.J., concurring).  The attachment is a redacted version of a
brief previously found to be in compliance with this Court’s burdensome requirements
in an Anders appeal.
          Of
course, this is only an example and
any Anders brief must be tailored to
the facts and circumstances of the individual case.  It cannot simply be copied, edited, and
filed.  But it certainly can provide a
rule and guide to the lawyer looking for direction from someone familiar with
the procedure in this Court for Anders
briefs.  As the Court has imposed the
burden of Sowels and its progeny, I
feel that it is also the Court’s burden to provide some guidance on how to
comply with it.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Concurring
opinion delivered and filed April 20, 2005
Publish